Per Curiam.

This is evidently an abuse of the process of the court. It is a contempt to bring a fictitious suit, or to use the name of another, without his privity or consent. If we do not interfere, the nominal plaintiff may be materially injured ; and when it is in our power to afford him relief, in this summary mode, as for a contempt, we ought to do it, and reach the real person who has perverted the process of the court. We therefore grant the rule. (Coxe v. Phillips, Cas. temp. Hardw. 237. 4 Bl. Com. 285.)
Rule granted. (a)

(a) See 2 Revised Statutes of New York, 534, § 1. Graham’s Practice, 2d ed. 691.